      Case 1:19-cr-00122-DCN Document 27 Filed 10/25/19 Page 1 of 4



JOHN C. DEFRANCO, ESQ. ISB 4953
ELLSWORTH, KALLAS & DEFRANCO, P.L.L.C.
1031 E. Park Blvd.
Boise, ID 83712
Phone: (208) 336-1843
Fax: (208) 345-8945
E-mail jcd@greyhawklaw.com

Attorney for Defendant – Dustin Dalos

                              UNITED STATES DISTRICT COURT

                                       DISTRICT OF IDAHO

UNITED STATES OF AMERICA,             )
                                      )
              Plaintiff,              )
                                      )              Case No. 1:19-CR-0122-DCN
                                      )
vs.                                   )              DECLARATION IN SUPPORT
                                      )              OF MOTION TO REOPEN
DUSTIN DEAN DALOS,                    )              DETENTION
                                      )
              Defendant.              )
_____________________________________)

       JOHN C. DEFRANCO, declares the following to be truthful statements subject to

penalty of perjury for false statements:

      1)    I would ask the Court consider releasing Dustin Dalos pending sentencing.

      2)    On October 22, 2019, I had a conversation with United State’s Probation

            Officer, Jonathan Skinner, regarding the question of his release.

      3)    Mr. Skinner was ambivalent regarding the question. His official position was

            he was not in support of it.

      4)    He indicated he would be willing to supervise Mr. Dalos if ordered to do so

            by the Court, but there were certain conditions such as GPS monitoring and

            his significant other acting as a third party custodian that would need to be in




DECLARATION IN SUPPORT OF MOTION TO REOPEN DETENTION                                      1
    Case 1:19-cr-00122-DCN Document 27 Filed 10/25/19 Page 2 of 4



         place. His reservation was based on his experience that these conditions do

         not prevent controlled substance use.

   5)    Mr. Skinner’s official position was shaped by an issue uncovered at the

         revocation hearing namely, a delay in Mr. Dalos obtaining a substance abuse

         evaluation.

   6)    Mr. Skinner addressed the issue in our conversation. Mr. Skinner said Mr.

         Dalos continuously indicated he did not have a drug problem. This was a

         source of frustration because if Mr. Dalos presented this information to an

         evaluator there would be no treatment recommended. Mr. Skinner suspected

         Mr. Dalos was using, but reasoned an evaluation would be a waste of

         resources given the circumstances.

   7)    The delay became moot, when Mr. Dalos was presented with some positive

         UA history. Mr. Skinner confronted him with his sense he was attempting to

         avoid detection.    Mr. Dalos agreed to avail himself to evaluation and

         treatment. He obtained his assessment, attended a handful of group and

         individual counseling sessions and provided some negative tests.

   8)    Mr. Skinner believes he adequately warned Mr. Dalos there was a reckoning

         on the horizon.

   9)    Mr. Dalos has clarity regarding his situation.        He completed his PSR

         interview the day of his plea. He was honest and remorseful. He is amenable

         to any conditions associated with his release.

   10)   I believe there is a genuine opportunity for a sentence of probation.

   11)   The hardship for Mr. Dalos is, he is a homeowner. His inability to provide




DECLARATION IN SUPPORT OF MOTION TO REOPEN DETENTION                              2
    Case 1:19-cr-00122-DCN Document 27 Filed 10/25/19 Page 3 of 4



        has jeopardized the ability to maintain his asset.        He was employed

        continuously while released. Amy Dalos, his partner, is also employed. She

        is struggling financially. She has agreed to act as a third party contact. She

        has two sons who live with them in the residence.


   Dated this 25th day of October 2019.

                               LAW OFFICES OF ELLSWORTH,
                               KALLAS & DEFRANCO, P.L.L.C.


                               By___________/s/_________________
                               John C. DeFranco,
                               Attorney For Defendant




DECLARATION IN SUPPORT OF MOTION TO REOPEN DETENTION                                3
     Case 1:19-cr-00122-DCN Document 27 Filed 10/25/19 Page 4 of 4



                            CERTIFICATE OF SERVICE

       I CERTIFY that a copy of the foregoing document was served on all parties
named below on this 25th day of October 2019.
       Christopher S. Atwood, A.U.S.A.              __x_ CM/ECF Filing
       Office of the United States Attorney
       Washington Group Plaza, IV
       800 Park Blvd, Suite 600
       Boise, ID 83712



                                              __________/s/____________
                                               Megan Lentz




DECLARATION IN SUPPORT OF MOTION TO REOPEN DETENTION                               4
